Citation Nr: 0730380	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  95-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, evaluated as 40 percent 
disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating action rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, wherein the RO 
increased the evaluation for lumbar strain from 
noncompensable to 10 percent, effective February 23, 1994.

By August 1999 and April 2004 rating actions, the RO 
increased the disability evaluation assigned to the service-
connected low back disability to 20 and 40 percent, effective 
July 31, 1996 and March 23, 2003, respectively.  

In a December 2006 decision, the Board awarded a 40 percent 
evaluation to the service-connected low back disability, 
effective July 31, 1996.  The Board denied an evaluation 
greater than 40 percent.

In May 2007, the veteran's attorney, along with the Secretary 
of VA (hereinafter "the parties"), filed a Joint Motion for 
Remand requesting that the Board's December 2006 decision be 
vacated.  By Order, dated in May 2007, the United States 
Court of Appeals for Veterans Claims (hereinafter "Court") 
granted the Joint Motion for Remand, thereby vacating the 
December 2006 Board decision and remanding the case for 
readjudication consistent with the reasons set forth in the 
Joint Motion. 

Although the December 2006 decision was vacated, the RO had 
issued a March 2006 decision implementing the Board's award 
of the 40 percent rating.

This appeal also stems from a timely appealed December 2005 
rating action, wherein the RO denied entitlement to TDIU.  

In a September 2006 statement to the RO, the veteran 
maintained that his right shoulder disability had increased 
in severity.  The issue of entitlement to an increased rating 
for service-connected degenerative arthritis of the right 
shoulder, currently evaluated as 20 percent disabling, is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

In the Joint Motion for Remand, the parties essentially 
agreed that there was evidence that the service connected 
back disability caused marked interference with employment.  
As such, the veteran's case must be referred to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service, pursuant to 38 C.F.R. § 3.321(b) for 
consideration of an extraschedular rating.  

The veteran's representative argued to the Court that the 
January 2005 VA examination relied on by the Board in its 
December 2006 decision was inadequate because the examiner 
failed to discuss the affect of the service-connected low 
back disability on the veteran's ability to maintain 
employment.

In an April 2007, statement to the RO, the veteran indicated 
that he had received emergency treatment for his low back at 
the VA Medical Center (VAMC) in Clarksburg, West Virginia.  
The claims folder contains no records from this facility for 
the period since September 2005.  Any outstanding VA 
treatment records regarding the low back are pertinent to the 
claim on appeal and should be associated with the claims 
files.  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2006).

The Board commits remandable error if it does not obtain 
these records.  Id; see also 38 U.S.C.A. § 5103A(c) 
(requiring VA to obtain pertinent VA records); 38 U.S.C.A. § 
5103A(b) (requiring VA to obtain pertinent records that are 
adequately identified).

Regarding the TDIU claim, the veteran indicated on his VA 
Form 9 (Appeal to the Board of Veterans' Appeals), received 
by the RO in February 2007, that he desired to have a Board 
hearing at a local VA office (i.e., Travel Board hearing).  
On an accompanying hearing clarification form, the veteran 
clarified his hearing request and indicated that he desired a 
hearing before a Decision Review Officer at a local RO, i.e., 
RO hearing.  Thus, this case must be returned to the RO to 
arrange for a RO hearing on the issue of entitlement to TDIU.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76 
(2006).

In the case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtainin 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a hearing 
before RO personnel with respect to the 
claim of entitlement to TDIU.

2.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the current level of 
impairment due to the service connected 
low back disability and the impact of his 
disabilities on his ability to work.

The claims files should be made available 
to the  examiner(s) for review prior to 
the examination and the examiner(s) is 
requested to acknowledge such review in 
the examination report or in an addendum.

Regarding orthopedic manifestations of 
the low back disability, the examiner 
should report the range of motion of the 
lumbar spine in degrees, to include 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The examiner should report the 
presence of any muscle spasm and any 
abnormal alignment of the spine.

The examiner should report any additional 
limitation of motion due to weakened 
movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of motion lost due to any weakened 
movement, excess fatigability, or 
incoordination.

Regarding neurological manifestations of 
the low back disability, the examiner 
should note any intervertebral disc 
disease and specify whether such disease 
causes incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of such 
episodes during the past 12 months.

The examiner should note all neurological 
abnormalities caused by intervertebral 
disc disease and should note whether or 
not such disease causes complete or 
partial paralysis, or neuritis or 
neuralgia of any nerve.  If there is 
partial paralysis, neuritis, or neuralgia 
of any nerve, the examiner should 
identify the nerve affected and describe 
such paralysis as mild, moderate, or 
severe.

The examiner(s) should also provide an 
opinion concerning the impact of the 
veteran's service connected low back 
disability on his ability to work and 
specifically if it causes marked 
interference with employment.

The examiner(s) is(are) advised that he 
Joint Motion has specifically concluded 
that the absence of current employment 
cannot be relied upon to say that there 
is not marked interference with 
employment.

The examiner(s) should also state whether 
it is at least as likely as not (50 
percent probability or more) that service 
connected disabilities preclude gainful 
employment consistent with his education 
and occupational experience.

The examiner(s) should provide a 
rationale for these opinions.

3.  Refer the claim for an increased 
rating for a low back disability to VA's 
Director of Compensation and Pension or 
Undersecretary for Benefits for 
consideration of the award of an 
extraschedular rating in accordance with 
38 C.F.R. § 3.321(b).

4.  If the claims are not fully granted, 
issue a supplemental statement of the 
case before returning the claims to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




